UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check One): oForm 10-Ko Form 20-Fo Form 11-Kx Form 10-Qo Form 10-Do Form N-SAR oForm N-CSR For Period Ended: September 30, 2014 oTransition Report on Form 10-K oTransition Report on Form 20-F oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION Cellular Biomedicine Group, Inc. Full Name of Registrant Former Name if Applicable 530 University Avenue, #17 Address of Principal Executive Office(Street and Number) Palo Alto, California 94301 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate) (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense þ (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III – NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Registrant has experienced a delay in completing the disclosures necessary for inclusion in its Quarterly Report on Form 10-Q for the period ended September 30, 2014 (the “Quarterly Report”). The registrant expects to file the Quarterly Report within the allotted extension period. PART IV — OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Tony Liu 566-5064 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). Yes þ No o Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? Yes þ No o On September 26, 2014, the Registrant completed its acquisition of Agreen Biotech Co. Ltd. The accompanying financial statements to the Registrant’s Quarterly Report to be filed will be reported on a consolidated basis.Additionally, on June 23, 2014, the Registrant determined to discontinue its legacy consulting business segment and to focus exclusively on its biomedicine business.The financials presented in the Quarterly Report will be significantly different from the same period in 2013 due to the acquisition and discontinuation of the consulting segment, including an expected net loss of approximately $2.8 million for the three months ended September 30, 2014, as compared to a net gain of $0.6 million for the comparable period in 2013. Cellular Biomedicine Group, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date:November 17, 2014 By: /s/Bizuo (Tony) Liu Bizuo (Tony) Liu, Chief Financial Officer
